Citation Nr: 0122842	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by shortness of breath, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the knees and the left shoulder, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for bursitis of 
the right shoulder with impingement syndrome and arthritis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for recurrent low 
back strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991, to include sea service in Southwest Asia.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a hearing before the 
undersigned sitting at the Cleveland, RO, in June 2001; a 
transcript of the hearing is associated with the claims file.  
At the hearing, the veteran withdrew his appeal for 
entitlement to service connection for joint pain claimed as 
due to undiagnosed illness.  




REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal , the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the veteran's claims for increased 
evaluations, the veteran alleges that the service-connected 
disabilities have increased in severity since he was last 
afforded a VA examination to determine the severity of the 
disabilities in December 1996.  Also at his hearing, the 
veteran reported having received pertinent treatment more 
recently then 1999; the claims file contains VA outpatient 
records dated only through April 1999 and does not reflect 
that VA requested relevant records of the veteran's family 
physician.  The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran also contends that he has shortness of breath and 
headaches which began during his Persian Gulf service or 
within one year after discharge.  The law provides that for 
service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317(a)(1) (2000).

The veteran has provided lay statements supporting his 
contention that he has had shortness of breath since service.  
Contrary to such history, however, the post-service medical 
record reflects numerous examination reports and outpatient 
treatment records absent for any complaint of shortness of 
breath.  Also, despite an in-service note of bronchitis/an 
upper respiratory infection, at discharge from service the 
veteran denied having or having had shortness of breath.  
However, the record does reflect the veteran has a right 
hilar mass causing compression of the right middle lobe 
bronchus, and that post-service pulmonary function testing 
revealed some degree of restriction in the veteran's 
breathing.  The medical evidence of record reflects that 
diagnoses such as sarcoidosis or granulomatous disease have 
been suggested, and the post-service outpatient records 
reflect treatment for recurrent respiratory infections; 
however, it is unclear whether competent medical 
professionals have in fact attributed the veteran's 
complaints of shortness of breath to any known clinical 
diagnosis.  As such, further examination is warranted.

With respect to the veteran's headache complaints, the Board 
notes the absence of any such complaints at service discharge 
or for several years after service despite the veteran's 
having reported for numerous examinations and/or VA 
treatment.  Also, in connection with neurologic examination 
conducted in May 1997, the examiner provided a diagnosis of 
vascular headaches, beginning one year after the veteran left 
the Persian Gulf, and then stated that beyond that no 
etiology could be established.  Thus, it is unclear whether 
the veteran's headaches are unattributable to any known 
clinical diagnosis, or whether vascular headaches are 
diagnostic.  Thus, further examination is indicated.

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
degenerative arthritis of the knees and 
left shoulder; bursitis of the right 
shoulder with impingement syndrome; 
recurrent low back strain; bilateral 
carpal tunnel syndrome, shortness of 
breath and/or headaches.  The RO should 
then take all necessary steps to obtain 
copies of those records not already part 
of the claims folder.  In any case, the 
RO should ensure all pertinent VA 
treatment or hospitalization records are 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for a VA examination by an 
orthopedist to determine the current 
degree of severity of the veteran's 
degenerative arthritis of the knees and 
left shoulder; bursitis of the right 
shoulder, and recurrent low back strain.  
The claims folder, containing any 
additionally obtained medical evidence, 
must be reviewed by the examiner. All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The physician should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should also provide an 
opinion concerning the impact of these 
disabilities on the veteran's ability to 
work. 

The rationale for all opinions expressed 
must also be provided.

4.  The veteran should also be provided a 
VA examination by a neurologist to 
determine the current degree of severity 
of the veteran's right shoulder 
impingement syndrome and his bilateral 
carpal tunnel syndrome.  Any indicated 
studies should be performed, and the 
claims folder, including any evidence 
received pursuant to this remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should identify all 
manifestations of these disabilities, to 
include any limitation of motion, pain, 
impaired sensation, weakness, 
incoordination, and excess fatigability.  
The examiner should determine if there is 
paralysis of either median nerve and, if 
so, state whether such is complete, or if 
incomplete, whether such is best 
characterized as mild, moderate or 
severe.  

The examiner should express an opinion as 
to whether pain significantly limits the 
veteran's functional ability during 
flare-ups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups.  The examiner should 
also attempt to quantify in terms of 
additional limitation of motion any 
functional impairment due to weakened 
movement, excess fatigability, and/or 
incoordination.  

The examiner should also provide an 
opinion concerning the impact of these 
disabilities on the veteran's ability to 
work.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO should also schedule the 
veteran for VA examination by a physician 
or physicians with the appropriate 
expertise to determine the nature, extent 
and etiology of any currently present 
disability manifested by headaches and/or 
shortness of breath.  The examiner(s) 
must review the claims folder before 
completing the examination reports.  The 
examiner(s) should identify any objective 
evidence of the veteran's claimed 
headaches and shortness of breath; state 
whether such may be attributed to any 
known clinical diagnosis; and, if so, 
provide an opinion with respect to each 
such diagnosed disorder as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  The 
examiner(s) should specifically identify 
if objectively demonstrated symptoms of 
headaches and/or shortness of breath are 
not attributable to a known clinical 
diagnosis.  In addressing the above, the 
examiner is requested to specifically 
comment on notations of vascular 
headaches, sarcoidosis and granulomatous 
disease found in the claims file.

6.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA and the implementing 
regulations.

7.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  However, the veteran is 
advised that the examinations requested in this remand are 
necessary to evaluate his claims, and that a failure to 
report for scheduled examinations, without good cause, could 
result in the denial of those claims.  38 C.F.R. § 3.655 
(2000).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

